 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
       GRETCHEN ENGER,                                   Case No. 2:19-cv-01171-RSM
 9
                      Plaintiff,                         ORDER DENYING DEFENDANTS’
10                                                       MOTION FOR RECONSIDERATION
                          v.
11
       SVETLANA GARAGAN, et al.,
12
                      Defendants.
13

14                                       I.      INTRODUCTION

15          This matter comes before the Court on Defendants Svetlana Garagan and Nikolay

16   Garagan’s Motion for Reconsideration. Dkt. #15. On September 10, 2019, this Court granted

17   Plaintiff Gretchen Enger’s Motion to Remand. Dkt. #12. Defendants now request that the Court

18   reconsider its order based on the counterclaim they attached to their Notice of Removal. Id; Dkt.

19   #1, Ex 5. Defendants also argue that their untimely opposition to Plaintiff’s Motion should be

20   considered given they are pro se and should be held to less stringent standards than lawyers. Id.

21   For the reasons stated below, the Court DENIES the Motion for Reconsideration.

22

23
     ORDER DENYING DEFENDANTS’ MOTION
     FOR RECONSIDERATION
     PAGE - 1
 1                                         II.        BACKGROUND

 2          In its previous order, the Court granted Plaintiff’s Motion to Remand based on lack of

 3   subject matter jurisdiction. First, the Court determined that no federal question jurisdiction exists

 4   in this matter. Dkt. #12 at 3. Plaintiff’s sole cause of action is a state law action for unlawful

 5   detainer, not a federal question, and a counterclaim cannot confer the federal question jurisdiction.

 6   Id. Second, the Court determined that no diversity jurisdiction exists in this matter. Id. A case

 7   may not be removed to federal court based on diversity if any defendant “is a citizen of the State

 8   in which such action is brought,” and both Mr. and Ms. Garagan are residents of Washington

 9   state. Id.; see also 28. U.S.C. § 1441 (b)(2).

10          Defendants now request reconsideration of the Order to Remand based on their

11   counterclaim, the national interest exception, and their pro se status. Dkt. #15.

12                                           III.     DISCUSSION

13          A. Legal Standard

14          “Motions for reconsideration are disfavored.” Local Rules W.D. Wash. LCR 7(h)(1).

15   “The court will ordinarily deny such motions in the absence of a showing of manifest error in the

16   prior ruling or a showing of new facts or legal authority which could not have been brought to its

17   attention earlier with reasonable diligence.” Id.

18          B. Lack of Manifest Error

19          Defendants’ Motion does not demonstrate manifest error by the Court in its prior ruling,

20   provide new evidence, or identify a change in the controlling law. Defendants reiterate their

21   argument that federal question jurisdiction exists based on their counterclaim. Dkt. #15 at 1.

22   Defendants also argue that jurisdiction may exist without a federal cause of action so long as an

23
     ORDER DENYING DEFENDANTS’ MOTION
     FOR RECONSIDERATION
     PAGE - 2
 1   important national interest would be served. Id. at 2. Here, Defendants argue that show cause

 2   hearings at the state level “deprive[] individuals and families of a roof over their head.” Id.

 3   Defendants cite to Grable & Sons Metal Products, Inc., v. Darue Engineering, which held that

 4   providing a federal forum for federal tax litigation was deemed to be an important national

 5   interest. Id.; 125 S. Ct. 2363, 2364 (2005). This is not a federal tax case, and the Court is not

 6   persuaded that the Plaintiff’s state law action for unlawful detainer circumvents due process. The

 7   Court finds that providing a federal forum for the current matter would not serve an important

 8   national interest.

 9           C. Defendants’ Pro Se Status

10           While the Court agrees that pro se parties are held to less stringent standards, these

11   standards typically address the substance of a complaint or allegation—not procedural issues such

12   as filing deadlines. See, e.g., Haines v. Kerner, 92 S. Ct. 594, 596 (1972) (Holding that allegations

13   of the pro se complaint are held to a less stringent standard than pleadings drafted by lawyers).

14   Here, the Court declined to consider Defendants’ opposition to Plaintiff’s motion based on its

15   untimely filing by six days.

16           Moreover, even if the Court had considered Defendants’ opposition, it still provides no

17   basis for federal jurisdiction. The opposition merely reiterates Defendants’ arguments regarding

18   federal question jurisdiction and the exception for cases with “important national interest,” which

19   the Court has already addressed. See Dkt. #10 at 2-3.

20                                          IV.     CONCLUSION

21

22

23
     ORDER DENYING DEFENDANTS’ MOTION
     FOR RECONSIDERATION
     PAGE - 3
 1          Having reviewed the relevant briefing, attached declarations, and the remainder of the

 2   record, the Court hereby finds and ORDERS that Defendants’ Motion for Reconsideration (Dkt.

 3   #15) is DENIED.

 4          DATED this 30 day of September 2019.

 5

 6                                               A
                                                 RICARDO S. MARTINEZ
 7                                               CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DENYING DEFENDANTS’ MOTION
     FOR RECONSIDERATION
     PAGE - 4
